
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Latta submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that in order to continue aggressive growth in our Nation’s
		  telecommunications and technology industries, the United States Government
		  should Get Out of the Way and Stay Out of the
		  Way.
	
	
		Whereas the technology and communications industries in
			 the United States have historically been some of the most competitive in the
			 world and devoid of burdensome government regulations;
		Whereas cable, wireline, and wireless companies have
			 invested more than $765,000,000,000 thanks to deregulatory policies adopted by
			 Congress and the Federal Communications Commission between 1996 and
			 today;
		Whereas the United States has approximately 70,000,000
			 wireline broadband subscribers, more than Japan, Germany, and the United
			 Kingdom combined;
		Whereas wireless auctions are the reason the United States
			 has 35,000,000 wireless broadband subscribers, which represents an increase of
			 more than 200 percent in a year;
		Whereas the Universal Service Fund has, in recent years,
			 been plagued with mismanagement, a bloated budget, and out-of-date
			 initiatives;
		Whereas public-private partnerships, like those piloted by
			 organizations such as Connected Nation, have raised broadband subscription
			 rates, especially in rural areas, by increasing both broadband supply and
			 demand without having to rely on regulation;
		Whereas the United States Patent and Trademark Office
			 issued an average of 179,909 patents per year from 1999 to 2007, and in 2007
			 issued a total of 182,930 patents which represents a decrease of 6 percent from
			 the previous year;
		Whereas deregulatory policies and free-market competition
			 consistently yield a higher rate of economic growth, a greater standard of
			 living for all Americans, and an enhanced capacity for the United States to be
			 competitive in the global marketplace;
		Whereas the digital age not only expands an individual's
			 reach and ability to connect with family and friends, provides new and exciting
			 educational opportunities, and opens up the global economy to entrepreneurial
			 initiatives, but it also exposes an individual to a myriad of new threats such
			 as identity theft, scams, and other methods of online victimization; and
		Whereas we should continually strive to advance this
			 rapidly growing source of social and economic benefit to our Nation: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)promoting investment through deregulation
			 and free-market competition;
			(2)reforming the
			 Universal Service Fund, and encouraging broadband deployment in both rural
			 unserved and underserved areas through the use of public-private
			 partnerships;
			(3)making additional
			 spectrum available for commercial usage through unencumbered auctions;
			(4)establishing a
			 national goal of transmitting high-quality, real-time voice, data, graphics,
			 and video at increasingly higher speeds to all people in the United States;
			(5)reforming our
			 national patent and trademark system to protect the intellectual property of
			 those on the leading edge of innovation; and
			(6)ensuring
			 individual privacy protections without compromising marketplace
			 efficiencies.
			
